Case 9:18-cv-81004-RKA Document 68-27 Entered on FLSD Docket 07/05/2019 Page 1 of 8




                     EXHIBIT W
Case 9:18-cv-81004-RKA Document 68-27 Entered on FLSD Docket 07/05/2019 Page 2 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


    MELANIE DAVIS,                                    Civil Case No.: 18-cv-81004-RLR

                                                      Plaintiff’s First Set of Interrogatories
                           Plaintiff,
    v.


    POST UNIVERSITY, INC.

                           Defendant.


          PROPOUNDING PARTY:             Melanie Davis (“Plaintiff”)
          RESPONDING PARTIES:            Post University, Inc. (“Defendant”)
          SET NUMBER:                    One (1)
           Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Defendant Post University,
   Inc., through counsel, hereby responds to the First Set of Interrogatories (“Interrogatories”)
   propounded to it by Plaintiff Melanie Davis (“Plaintiff”).
           These responses are made solely for the purpose of the above-captioned proceeding. Each
   response is subject to all appropriate objections, including competency, relevancy, propriety and
   admissibility, which would require the exclusion of any response set forth herein if the question
   of materiality were asked of, or any response were made by, a witness present and testifying in
   Court. All such objections are expressly reserved. The fact that any demand herein has been
   answered should not be taken as an admission of relevancy, admissibility or any fact set forth in
   the Interrogatories. All responses are given on the basis of a good faith effort to locate requested
   information. Upon additional information being located throughout the course of discovery,
   Defendant will supplement its responses.
                      RESPONSES AND OBJECTIONS TO INTERROGATORIES
   INTERROGATORY NO. 1
         State and describe the job duties and responsibilities of YOUR Admissions Counselors,
   Admissions Team Leads, and Directors and Assistant Directors of Admissions.
   RESPONSE TO INTERROGATORY NO. 1
           Post University objects to this request on the grounds that the duties and responsibilities
   of Post University’s Admissions Counselors, Team Leads, and Directors and Assistant Directors


                                                        1
Case 9:18-cv-81004-RKA Document 68-27 Entered on FLSD Docket 07/05/2019 Page 3 of 8



   of Admissions are not relevant to whether any TCPA violation occurred. Subject to and without
   waiving this objection, Directors of Admissions supervise Assistant Directors.
           Assistant Directors are responsible for, among other essential functions, the day-to-day
   operations of the employees in the Admissions department; interviewing potential admissions
   counselor candidates; evaluating admissions counselors to determine any training needs for both
   new and existing employees to consistently meet and exceed performance metrics; performance
   reviews; disciplining employees and elevate to next level if necessary; addressing complaints and
   resolving problems; ensuring that all admissions activities and prospective student interactions
   are documented in the University’s official tracking system (CRM), and reported to the
   appropriate personnel; evaluating and resolving student inquiries, issues, and problems; and
   ensuring that all operations and activities within the Admissions Department are conducted in
   compliance with the University’s policies and procedures and any applicable legal requirements.
           Team Leads are responsible for, among other essential functions, responding to student
   inquiries regarding admission and communicate with applicants, accepted students, and
   matriculated students before, during, and after the admissions process; conducting interviews
   with prospective students; providing support to the Assistant Director of Admissions; assisting in
   the development and management of new and current staff; staff scheduling, and enforcing
   established goals set forth for each team member to ensure all goals are being met; ensuring all
   established policies and procedures along with the departmental expectations are being followed;
   performing conflict resolution with students and staff members; working with academic advisors
   and faculty to identify students who are having academic problems and strive to overcome these
   issues to promote student success and retention; coordinating discipline issues with student
   services; understanding and ensuring that applicable policies, procedures, regulations and laws
   regarding higher education enrollment are being followed; when applicable based on the
   prospective student’s or student’s military status, assisting veterans with issues related to their
   veterans’ benefits, resolving academic related issues and cases in GoArmyEd, performing degree
   audits on Military Student Records as directed or required, and completing the graduation report
   for all GoArmyEd military enrolled students on the GoArmyEd portal.

          Admissions counselors are responsible for responding to student inquiries regarding
   admission and program offerings; interviewing prospective students and assessing eligibility for
   enrollment at the University; guiding prospective students through the admissions process; and
   coordinating discipline issues with student services.

   INTERROGATORY NO. 2
          State and describe all sources through which YOU obtained contact information for
   prospective students.
   RESPONSE TO INTERROGATORY NO. 2
           Post University objects to this request on the grounds that describing all sources through
   which Post University obtains contact information for prospective students is not relevant to
   Plaintiff’s claims in this case. Plaintiff herself admittedly contacted the University directly to
   inquire about enrolling at the University, completed an application, and performed additional pre-

                                                       2
Case 9:18-cv-81004-RKA Document 68-27 Entered on FLSD Docket 07/05/2019 Page 4 of 8



   enrollment steps prior to informing University personnel that she could no longer attend the
   University “at [this] time.”
   Subject to and without waiving this objection, Post University obtains contact information of
   prospective students inquiring into potentially enrolling at the University from prospective
   students themselves. The University does not contact individuals unless they have expressed an
   interest in attending the University. Although there are many different ways a prospective student
   can initiate contact directly with the University, examples include through Post University’s
   website or through the individual contacting the University through other means, for example, by
   calling the University directly, like Plaintiff.
   Prospective students can also provide their contact information to the University by responding to
   Post University information hosted on third-party websites and provided to the University through
   third-party lead aggregators. For example, a prospective student could encounter a website banner
   regarding the University on a given website, click on that banner, and decide to provide their
   contact information through a submission form like the one below:




                                                       3
Case 9:18-cv-81004-RKA Document 68-27 Entered on FLSD Docket 07/05/2019 Page 5 of 8




                                           4
Case 9:18-cv-81004-RKA Document 68-27 Entered on FLSD Docket 07/05/2019 Page 6 of 8




   INTERROGATORY NO. 3
          State and describe YOUR sources of revenue.
   RESPONSE TO INTERROGATORY NO. 3
           Post University objects to this request on the grounds that Post University’s sources of
   revenue are not relevant to whether any TCPA violation occurred. Subject to and without waiving
   this objection, Post University’s revenue is derived primarily from tuition on courses taught by the
   University. The particular source of revenue for each student’s tuition due would need to be
   analyzed on a student-by-student basis, as any given student could be satisfying any applicable
   tuition obligations through federal student loans and/or grants, through veterans’ benefits (in which
   case the veteran can be entitled to a free education at the University), or by the student paying
   tuition and fees directly.
   Dated: October 29, 2018                       Respectfully submitted,

                                                 By: /s/ Adam Bowser
                                                 Adam Bowser
                                                 ARENT FOX LLP
                                                 1717 K Street, N.W.
                                                 Washington, DC 20006-5344
                                                 (202) 857-6000 (telephone)
                                                 (202) 857-6395 (facsimile)
                                                 adam.bowser@arentfox.com
                                                 Attorney for Post University, Inc.




                                                        5
Case 9:18-cv-81004-RKA Document 68-27 Entered on FLSD Docket 07/05/2019 Page 7 of 8



                                           VERIFICATION

          I, Elaine Neely, Chief Regulatory Officer for Post University, Inc., believe, based on

   reasonable inquiry, that the foregoing answers are true and correct to the best of my knowledge,

   information and belief.

          I verify under penalty of perjury that the foregoing is true and correct.

   Executed on the 29th day of October, 2018.

   Elaine Neely, Chief Regulatory Officer, Post University


   /s/ Elaine Neely
   Elaine Neely




                                                        6
Case 9:18-cv-81004-RKA Document 68-27 Entered on FLSD Docket 07/05/2019 Page 8 of 8



                                   CERTIFICATE OF SERVICE

          I hereby certify that on October 29, 2018, the foregoing was served electronically via
   email upon the following:

   Bradford R. Sohn
   THE BRAD SOHN LAW FIRM PLLC
   2600 South Douglas Rd., Suite 1007
   Coral Gables, Florida 33134
   Tel: (786) 708-9750
   Fax: (305) 397-0650
   brad@sohn.com

   Jeremy M. Glapion
   THE GLAPION LAW FIRM, LLC
   1704 Maxwell Drive
   Wall, New Jersey 07719
   Tel: (732) 455-9737
   Fax: (732) 709-5150
   jmg@glapionlaw.com
   Attorneys for Plaintiff




                                                /s/ Brandi Howard
                                                   Brandi Howard




                                                       7
